Order entered July 10, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         No. 05-12-01078-CR

                                     ERIC ROSE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-55385-Y

                                             ORDER
        The Court has before it appellant’s June 30, 2014 motion to supplement the record. In

the motion, appellant asserts that on June 5, 2014, the trial court conducted a hearing pursuant to

our June 4, 2014 order and on June 9, 2014, the trial court made additional findings regarding

appellant’s judicial confession. Appellant asserts the supplemental records of the June 5, 2014

hearing and the trial court’s written findings have not yet been filed. We received the reporter’s

record of the June 5, 2014 hearing on June 29, 2014, but we have not yet received the trial

court’s June 9, 2014 findings of fact.

        Accordingly, we ORDER the Dallas County District Clerk to file, within TEN DAYS of

the date of this order, a supplemental record containing the trial court’s June 9, 2014 findings of

fact.
        We DIRECT the Clerk to send copies of this order to the Honorable Michael Snipes,

Presiding Judge, Criminal District Court No. 7; Gary Fitzsimmons, Dallas County District Clerk;

and to counsel for all parties.


                                                   /s/    LANA MYERS
                                                          JUSTICE